     Case 5:19-cv-02480-MCS-JPR Document 55 Filed 10/06/20 Page 1 of 1 Page ID #:806



 1
 2                                                                 JS-6
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
       DANTE LIZALDE,                   ) Case No. EDCV 19-2480-MCS (JPR)
10                                      )
                          Petitioner,   )
11                                      )          J U D G M E N T
                     v.                 )
12                                      )
       U.S. ATTORNEY GENERAL            )
13     WILLIAM BARR,                    )
                                        )
14                        Respondent.   )
15
16          Pursuant to the Order Accepting Findings and Recommendations
17 of U.S. Magistrate Judge, IT IS HEREBY ADJUDGED that this action is
18 dismissed.
19
20
21 DATED: 2FWREHU
22                                 MARK C.
                                        C SCARSI
                                   U.S. DISTRICT JUDGE
23
24
25
26
27
28
